United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Drakesboro, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-126
Issued: May 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 18, 2006 appellant filed a timely appeal from the September 7, 2006 merit
decision of the Office of Workers’ Compensation Programs which suspended his compensation
during his incarceration on two felony convictions. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the suspension.
ISSUE
The issue is whether appellant forfeited his right to compensation during the period of his
incarceration.
FACTUAL HISTORY
On April 30, 2001 appellant, then a 45-year-old senior instrument mechanic, filed a claim
alleging that he developed pulmonary fibrosis as a result of his federal employment. The Office
accepted his claim for pulmonary fibrosis and paid compensation for wage loss on the periodic

rolls. On April 5, 2004 he received a schedule award for a 76 percent permanent impairment of
the lungs. The period of the award ran from March 21, 2004 to October 5, 2008.
The Office received an August 11, 2006 judgment in a criminal case from the United
States District Court, Western District of Kentucky, showing that appellant was found guilty of
conspiring to distribute and to possess with the intent to distribute between 150 and 333.68
grams of methamphetamine, in violation of the Controlled Substances Act. He was also found
guilty of knowingly and intentionally attempting to possess with intent to distribute the same.1
The Court sentenced appellant to serve two concurrent terms of 60 months imprisonment and
committed him on August 11, 2006 to the United States Bureau of Prisons.
In a decision dated August 23, 2006, the Office found that appellant’s entitlement to
compensation for wage loss was suspended due to his felony conviction. The Office found that
this suspension was effective August 11, 2006 and would remain in effect until appellant’s
release from prison. In a decision dated September 7, 2006, the Office revised its prior decision
to include suspension of his entitlement to both compensation for wage loss and the schedule
award benefits appellant was receiving at the time of his incarceration.
LEGAL PRECEDENT
Section 8148 of the Federal Employees’ Compensation Act, entitled “Forfeiture of
benefits by convicted felons,” states in part:
“(b)(1) Notwithstanding any other provision of this chapter (except as provided
under paragraph (3) [relating to compensation for dependents]), no benefits under
this subchapter or subchapter III of this chapter shall be paid or provided to any
individual during any period during which such individual is confined in a jail,
prison, or other penal institution or correctional facility, pursuant to that
individual’s felony under applicable law.
“(2) Such individual shall not be entitled to receive the benefits forfeited during
the period of incarceration under paragraph (1), after such period of incarceration
ends.”2
The implementing regulations clarify that the convicted individual forfeits all rights to
compensation during the period of incarceration:
“Whenever a beneficiary is incarcerated in a State or Federal jail, prison, penal
institution or other correctional facility due to a State or Federal felony
conviction, he or she forfeits all rights to compensation benefits during the period
of incarceration. A beneficiary’s right to compensation benefits for the period of

1

21 U.S.C. § 841 (unlawful acts and penalties); 18 U.S.C. § 2 (aider and abettor liability).

2

5 U.S.C. § 8148(b)(1).

2

his or her incarceration is not restored after such incarceration ends, even though
payment of compensation benefits may resume.”3
ANALYSIS
Beginning August 11, 2006, a federal court committed appellant to the United States
Bureau of Prisons to serve two concurrent terms of 60 months imprisonment for violating the
Controlled Substances Act. As a convicted felon, appellant thereby forfeits his right to
compensation benefits during the period of his incarceration. Payment of compensation may
resume after his incarceration ends, but the benefits forfeited during the period of his
incarceration shall not be restored. The Office has properly applied 5 U.S.C. § 8148. The Board
will affirm the Office’s September 7, 2006 decision.
CONCLUSION
Pursuant to 5 U.S.C. § 8148, appellant forfeited his right to compensation benefits during
the period of his incarceration.
ORDER
IT IS HEREBY ORDERED THAT the September 7, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

20 C.F.R. § 10.18(a) (1999).

3

